Exhibit 10.2 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G Part 1:Parties to the Contract: This Contract Amendment (the “Amendment”) is between the Texas Health and Human Services Commission (HHSC), an administrative agency within the executive department of the State of Texas, having its principal office at 4900 North Lamar Boulevard, Austin, Texas 78751, and Superior HealthPlan, Inc. (HMO) a corporation organized under the laws of the State of Texas, having its principal place of business at: 2100 South IH-35, Suite 202, Austin, Texas 78704.HHSC and HMO may be referred to in this Amendment individually as a “Party” and collectively as the “Parties.” The Parties hereby agree to amend their original contract, HHSC contract number 529-06-0280-00014 (the “Contract”) as set forth herein.The Parties agree that the terms of the Contract will remain in effect and continue to govern except to the extent modified in this Amendment. This Amendment is executed by the Parties in accordance with the authority granted in Attachment A to the HHSC Managed Care Contract document, “HHSC Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and Modifications.” Part 2:Effective Date of Amendment: Part 3:Contract Expiration Date Part 4:Operational Start Date: CHIP Perinatal rates effective April 1, 2007. STAR+PLUS rates and inpatient behavioral health services for Harris Service Area effective June 1, 2007. All other provisions effective July 1, 2007. August 31, 2008 STAR and CHIP HMOs:September 1, 2006 STAR+PLUS HMOs:February 1, 2007 CHIP Perinatal HMOs:January 1, 2007 Part 5:Project Managers: HHSC: Cindy Jorgensen Director of Medicaid/CHIP Health Plan Operations 11209 Metric Boulevard, Building H Austin, Texas78758 Phone:512-491-1302 Fax:512-491-1966 HMO: Stacey Hull Vice President of Regulatory Affairs 2100 South IH-35, Suite 202 Austin, Texas78704 Phone: 512-692-1465 Fax:512-692-1474 E-mail: shull@centene.com Part 6:Deliver Legal Notices to: HHSC: General Counsel 4900 North Lamar Boulevard, 4th Floor Austin, Texas78751 Fax:512-424-6586 HMO: Superior HealthPlan 2100 South IH-35, Suite 202 Austin, Texas78704 Fax:512-692-1435 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G Part 7:HMO Programs and Service Areas: This Contract applies to the following HHSC HMO Programs and Service Areas (check all that apply).All references in the Contract Attachments to HMO Programs or Service Areas that are not checked are superfluous and do not apply to the HMO. xMedicaid STAR HMO Program Service Areas x Bexar x Lubbock ¨ Dallas x Nueces x El Paso ¨ Tarrant ¨ Harris x Travis See attachment B-6, "Map of Counties with HMO Program Services Areas," for listing of counties included within the STAR Services Areas. xMedicaid STAR+PLUS HMO Program Service Areas x Bexar xNueces ¨ Harris ¨Travis See Attachment B-6.1 "Map of Counties with STAR+PLUS HMO Program Service Areas," for listing of counties included within the STAR+PLUSService Areas. xCHIP HMO Program Core Service Areas: x Bexar xNueces ¨Dallas ¨ Tarrant xEl Paso xTravis ¨ Harris ¨ Webb xLubbock Optional Service Areas: x Bexar xLubbock xEl Paso xNueces ¨ Harris x Travis See Attachment B-6, "Map of Counties with HMO Program Service Areas, "for listing of counties included within the CHIP Core Services Areas and Chip Optional Service Areas. xCHIP Perinatal Program Core Service Areas: x Bexar xNueces ¨Dallas ¨ Tarrant xEl Paso xTravis ¨ Harris ¨ Webb xLubbock Optional Service Areas: x Bexar x Lubbock xEl Paso xNueces ¨ Harris x Travis See Attachment B:6.2, "Map of Counties with CHIOP Perinatal HMO Program Service Areas,: for a list of counties included within the CHIP Perinatal Service Areas. Part 8: Payment Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add the capitation rates for Rate Period 1. x Medicaid STAR HMO PROGRAM Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the STAR Program. The following Rate Cells and Capitation Rates will apply to Rate Period 1: Service Area: BEXAR Rate Cell Rate Period 1 Capitations Rates 1 TANF Adult $261.68 2 TANF Child> 12 months $87.11 3 Expansion Child >12 months $87.41 4 Newborn < 12 months $650.47 5 TANF child <12 months $280.34 6 Expansion Child <12 months $184.41 7 Federal Mandate child $67.40 8 Pregnant Woman $399.99 9 Delivery Supplemental Payment $3,166.59 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G Service Area: EL PASO Rate Cell Rate Period 1 Capitations Rates 1 TANF Adult $219.32 2 TANF Child>12 months $75.90 3 Expansion Child>12 months $90.95 4 Newborn < 12 months $556.63 5 TANF child <12 months $238.42 6 Expansion Child <12 months $181.32 7 Federal Mandate child $66.95 8 Pregnant Woman $380.91 9 Delivery Supplemental Payment $3,343.04 Service Area: LUBBOCK Rate Cell Rate Period 1 Capitations Rates 1 TANF Adult $253.16 2 TANF Child>12 months $86.38 3 Expansion Child>12 months $88.21 4 Newborn < 12 months $416.38 5 TANF child <12 months $207.08 6 Expansion Child <12 months $238.86 7 Federal Mandate child $76.09 8 Pregnant Woman $510.74 9 Delivery Supplemental Payment $3,130.39 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G Service Area: NUECES Rate Cell Rate Period 1 Capitations Rates 1 TANF Adult $230.50 2 TANF Child>12 months $88.46 3 Expansion Child>12 months $92.31 4 Newborn < 12 months $670.99 5 TANF child <12 months $322.76 6 Expansion Child <12 months $322.76 7 Federal Mandate child $67.25 8 Pregnant Woman $292.08 9 Delivery Supplemental Payment $3,103.82 Service Area: TRAVIS Rate Cell Rate Period 1 Capitations Rates 1 TANF Adult $195.85 2 TANF Child>12 months $73.05 3 Expansion Child>12 months $86.18 4 Newborn < 12 months $740.08 5 TANF child <12 months $213.76 6 Expansion Child <12 months $215.26 7 Federal Mandate child $64.06 8 Pregnant Woman $417.81 9 Delivery Supplemental Payment $3,147.49 STAR SSI Administrative Fee: HHSC will pay a STAR HMO a monthly Administrative Fee of $14.00 per SSI Beneficiary who voluntarily enrolls in the HMO in accordance with Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions," Article 10. Delivery Supplemental Payment: See Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions," Article 10, for a description of the methodology for establishing the Delivery Supplemental Payment for the STAR Program Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G xMedicaid STAR+PLUS HMO Program Capitation:See Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions," Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the STAR+PLUS Program.The following Rate Cells and Capitation Rates will apply to Rate Periods 1 and 2. STAR+PLUS Service Area: BEXAR Rate Cell Rate Period 1 Capitations Rates Rate Period 2 Capitation Rates 1. Medicaid Only Standard Rate $388.93 $403.69 2. Medicaid Only 1915 (C)Nursing Facility Waiver Rate $2,755.92 $2,873.79 3. Dual Eligible Standard Rate $251.00 $259.76 4. Dual Eligible 1915(C) Nursing Facility Waiver Rate $1,704.74 $1,776.84 5. Nursing Facility- Medicaid Only $388.93 $403.69 6. Nursing Facility - Dual Eligible $251.00 $259.76 STAR+PLUS Service Area: NUECES Rate Cell Rate Period 1 Capitations Rates Rate Period 2 Capitation Rates 1. Medicaid Only Standard Rate $453.61 $471.19 2. Medicaid Only 1915(C) Nursing Facility Waiver Rate $2,689.23 $2,804.20 3. Dual Eligible Standard Rate $311.35 $322.73 4. Dual Eligible 1915(C) Nursing Facility Waiver Rate $1,666.27 $1,736.68 5. Nursing Facility- Medicaid Only $453.61 $471.19 6. Nursing Facility -Dual Eligible $311.35 $322.73 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G xCHIP HMO PROGRAM Capitation:See Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions," Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the CHIP Program.The following Rate Cells and Capitation Rates will apply to Rate Period 1: Service Area: BEXAR Rate Cell Rate Period 1 Capitations Rates 1 < Age 1 $100.58 2 Ages 1 through 5 $78.71 3 Ages 6 through 14 $61.06 4 Ages15 through 18 $84.70 Service Area: EL PASO Rate Cell Rate Period 1 Capitations Rates 1 < Age 1 $61.24 2 Ages 1 through 5 $73.74 3 Ages 6 through 14 $57.09 4 Ages15 through 18 $67.88 Service Area: LUBBOCK Rate Cell Rate Period 1 Capitations Rates 1 < Age 1 $56.26 2 Ages 1 through 5 $76.79 3 Ages 6 through 14 $68.04 4 Ages15 through 18 $93.75 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G Service Area: NUECES Rate Cell Rate Period 1 Capitations Rates 1 < Age 1 $89.40 2 Ages 1 through 5 $93.77 3 Ages 6 through 14 $78.78 4 Ages15 through 18 $97.60 Service Area: TRAVIS Rate Cell Rate Period 1 Capitations Rates 1 < Age 1 $63.15 2 Ages 1 through 5 $90.64 3 Ages 6 through 14 $83.08 4 Ages 15 through 18 $124.32 Delivery Supplemental Payment: See Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions," Article 10, for a description of the methodology for establishing the Delivery Supplemental Payment for the CHIP Program. The Chip Delivery Supplement Payment is $3,000.00 for all Service Areas. xCHIP Perinatal Program Capitation: See Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions," Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the CHIP Perinatal Program. Service Area: BEXAR Rate Cell Rate Period 1 Capitations Rates 1 Perinate 0% - 185% $417.19 2 Perinate 186% - 200% $152.35 3 Perinate Newborn 0% - 185% $335.90 4 Perinate Newborn 186% - 200% $683.52 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G Service Area: EL PASO Rate Cell Rate Period 1 Capitations Rates 1 Perinate 0% - 185% $417.19 2 Perinate 186% - 200% $152.35 3 Perinate Newborn 0% - 185% $287.45 4 Perinate Newborn 186% - 200% $584.91 Service Area: LUBBOCK Rate Cell Rate Period 1 Capitations Rates 1 Perinate 0% - 185% $417.19 2 Perinate 186% - 200% $152.35 3 Perinate Newborn 0% - 185% $215.02 4 Perinate Newborn 186% - 200% $437.53 Service Area: NUECES Rate Cell Rate Period 1 Capitations Rates 1 Perinate 0% - 185% $417.19 2 Perinate 186% - 200% $152.35 3 Perinate Newborn 0% - 185% $346.50 4 Perinate Newborn 186% - 200% $705.08 Service Area: TRAVIS Rate Cell Rate Period 1 Capitations Rates 1 Perinate 0% - 185% $417.19 2 Perinate 186% - 200% $152.35 3 Perinate Newborn 0% - 185% $380.66 4 Perinate Newborn 186% - 200% $774.58 Delivery Supplemental Payment:See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the methodology for establishing the Delivery Supplemental Payment for the CHIP Perinatal Program. The CHIP Perinatal Delivery Supplemental Payment is $3,000.00 for Perinates between 186% and 200% of the Federal Poverty Level for all Service Areas. Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: HHSC Managed Care Contract HHSC Contract No. 529-06-0280-00014-G Part 9:Contract Attachments: Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract Attachments,” are italicized below: A:HHSC Uniform Managed Care Contract Terms & Conditions - Version 1.6 is replaced with Version 1.7 B:Scope of Work/Performance Measures – Version 1.6 is replaced with Version 1.7 for all attachments, except if noted. B-1:HHSC RFP 529-04-272, Sections 6-9 B-2:Covered Services B-2.1 STAR+PLUS Covered Services B-2.2 CHIP Perinatal Program Covered Services B-3:Value-added Services B-3.1 STAR+PLUS Value-added Services B-3.2 CHIP Perinatal Program Value-added Services B-4:Performance Improvement Goals B-4.1 SFY 2008 Performance Improvement Goals B-5:Deliverables/Liquidated Damages Matrix B-6:Map of Counties with STAR and CHIP HMO Program Service Areas B-6.1 STAR+PLUS Service Areas B-6.2 CHIP Perinatal Program Service Areas B-7:STAR+PLUS Attendant Care Enhanced Payment Methodology C:HMO’s Proposal and Related Documents C-1:HMO’s Proposal C-2:HMO Supplemental Responses C-3:Agreed Modifications to HMO’s Proposal Part 10:Signatures: The Parties have executed this Contract Amendment in their capacities as stated below with authority to bind their organizations on the dates set forth by their signatures.By signing this Amendment, the Parties expressly understand and agree that this Amendment is hereby made part of the Contract as though it were set out word for word in the Contract. Texas Health and Human Services Commission Superior HealthPlan, Inc. Charles E. Bell, M.D. By:Christopher Bowers Deputy Executive Commissioner for Health Services Title: President and CEO Date: Date: Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 Texas Health & Human Services Commission Uniform Managed Care Contract Terms & Conditions Version 1.7 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 DOCUMENT HISTORY LOG STATUS1 DOCUMENT REVISION2 EFFECTIVE DATE DESCRIPTION3 Baseline n/a Initial version of the Uniform Managed Care Contract Terms & Conditions Revision 1.1 June 30, 2006 Revised version of the Uniform Managed Care Contract Terms & Conditions that includes provisions applicable to MCOs participating in the STAR+PLUS Program. Article 2, “Definitions,” is amended to add or modify the following definitions:1915(c) Nursing Facility Waiver; Community-based Long Term Care Services; Court-ordered Commitment; Default Enrollment; Dual Eligibles; Eligibles; Functionally Necessary Covered Services; HHSC Administrative Services Contractor; HHSC HMO Programs or HMO Programs; Medicaid HMOs; Medical Assistance Only; Member; Minimum Data Set For Home Care (MSD-HC); Nursing Facility Cost Ceiling; Nursing Facility Level of Care; Outpatient Hospital Service; Qualified and Disabled Working Individual (QDWI); Qualified Medicare Beneficiary; Service Coordination; Service Coordinator; Specified Low-income Medicare Beneficiary (SMBL); STAR+PLUS or STAR+PLUS Program; STAR+PLUS HMO; Supplemental Security Income (SSI). Article 4, “Contract Administration and Management,” is amended to add Sections 4.02(a)(12) and 4.04.1, relating to the STAR+PLUS Service Coordinator. Article 8, “Amendments and Modifications,” Section 8.06 is amended to clarify that CMS must approve all amendments to STAR and STAR+PLUS HMO contracts. Article 10, “Terms and Conditions of Payment,” Section 10.05.1 is added to include the Capitation Rate structure provisions relating to STAR+PLUS. Section 10.11 is modified to apply only to STAR and CHIP.Section 10.11.1 is added to include the Experience Rebate provisions relating to STAR+PLUS. Revision 1.2 September 1, 2006 Revised version of the Uniform Managed Care Contract Terms & Conditions that includes provisions applicable to MCOs participating in the STAR and CHIP Programs. Section 4.04(a) is amended to change the reference from “Texas Board of Medical Examiners” to “Texas Medical Board”. Article 5 is amended to clarify the following sections: 5.02(e)(5), regarding disenrollment of Members; 5.02(i), regarding disenrollment of foster care children; and 5.04(b), regarding CHIP eligibility and enrollment for babies of CHIP Members Article 10 is amended to clarify the following sections: 10.01(d), regarding the fixed monthly Capitation Rate components; 10.10(c), regarding updating the state Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 system for Members who become eligible for SSI.Section 10.17 is added regarding recoupment for federal disallowance. Article 17 is amended to clarify the following section: 17.01, naming HHSC as an additional insured. Revision 1.3 September 1, 2006 Article 2 is amended to modify and add the following definitions to include the CHIP Perinatal Program- Appeal, CHIP Perinatal Program, CHIP Perinatal HMO, CHIP Perinate, CHIP Perinate Newborn, Covered Services, Complaint, Delivery Supplemental Payment, Eligibles, Experience Rebate, HHSC Administrative Services Contractor, Major Population Group, Member, Optional Service Area, and Service Management. Article 5 is amended to add the following sections: 5.04.1 CHIP Perinatal eligibility and enrollment; 5.05(c) CHIP Perinatal HMOs. Article 10 is amended to apply to the CHIP Perinatal Program. Section 10.06(a) is amended to add the Capitation Rates Structure for CHIP Perinates and CHIP Perinate Newborns.Section 10.06(e) is added to include a description of the rate-setting methodology for the CHIP Perinatal Program. 10.09(b) is modified to include CHIP Perinatal Program; Section 10.11 is amended to add the CHIP Perinatal Program to the STAR and CHIP Experience Rebate.Section 10.12(c) amended to clarify cost sharing for the CHIP Perinatal Program. Revision 1.4 September, 1 2006 Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms and Conditions Revision 1.5 January 1, 2007 Revised version of the Uniform Managed Care Contract Terms & Conditions that includes provisions applicable to MCOs participating in the STAR, STAR+PLUS, CHIP, and CHIP Perinatal Programs. Section 5.04(a) is amended to clarify the period of CHIP continuous coverage. Section 5.04.1 is amended to clarify the process for a CHIP Perinatal Newborn to move into CHIP at the end of the 12-month CHIP Perinatal Program eligibility. Section 5.08 is added to include STAR+PLUS special default language. Section 10.06.1 is amended to correct the FPL percentages for CHIP Perinates and CHIP Perinate Newborns. Section 17.01 is amended to clarify the insurance requirements for the HMOs and Network Providers and to remove the insurance requirements for Subcontractors. Section 17.02(b) is added to clarify that a separate Performance Bond is not needed for the CHIP Perinatal Program. Revision 1.6 February 1, 2007 Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms and Conditions Revision 1.7 July 1, 2007 Article 2 is modified to correct and align definition for “Clean Claim” with the UMCM. Section 4.08(c) is modified to add a cross-reference to Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 new Attachment B-1, Section 8.1.1.2. Section 5.05(a), Medicaid HMOs, is amended to clarify provisions regarding enrollment into Medicaid Managed Care from Medicaid Fee-for-Service while in the hospital, changing HMOs while in the hospital, and addressing which HMO is responsible for professional and hospital charges during the hospital stay. New Section 10.05.1 (c) is added to clarify capitation payments (delays in payment and levels of capitation) for Members certified to receive STAR+PLUS Waiver Services. Section 10.06.1 is modified to include the CHIP Perinatal pass through for delivery physician services for women under 185% FPL. Section 10.11 is modified to include treatment of the new Incentives and Disincentives (within the Experience Rebate determination);additionally, several clarifications are added with respect to the continuing accrual of any unpaid interest, etc. Section 10.11.1 is modified to include treatment of the new Incentives and Disincentives (within the Experience Rebate determination); additionally, several clarifications are added with respect to the continuing accrual of any unpaid interest, etc. 1 Status should be represented as “Baseline” for initial issuances, “Revision” for changes to the Baseline version, and “Cancellation” for withdrawn versions 2 Revisions should be numbered in accordance according to the version of the issuance and sequential numbering of the revision—e.g., “1.2” refers to the first version of the document and the second revision. 3 Brief description of the changes to the document made in the revision. Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 TABLE OF CONTENTS Article1.Introduction 2 Section 1.01 Purpose 2 Section 1.02 Risk-based contract 2 Section 1.03 Inducements 2 Section 1.04 Construction of the Contract 2 Section 1.05 No implied authority 3 Section 1.06 Legal Authority 3 Article 2. Definitions 3 Article 3. General Terms & Conditions 15 Section 3.01 Contract elements 15 Section 3.02 Term of the Contract 15 Section 3.03 Funding 15 Section 3.04 Delegation of authority 15 Section 3.05 No waiver of sovereign immunity 15 Section 3.06 Force majeure 15 Section 3.07 Publicity 15 Section 3.08 Assignment 16 Section 3.09 Cooperation with other vendors and prospective vendors 16 Section 3.10 Renegotiation and reprocurement rights 16 Section 3.11 RFP errors and omissions 16 Section 3.12 Attorneys’ fees 16 Section 3.13 Preferences under service contracts 17 Section 3.14 Time of the essence 17 Section 3.15 Notice 17 Article 4. Contract Administration & Management 17 Section 4.01 Qualifications, retention and replacement of HMO employees 17 Section 4.02 HMO’s Key Personnel 17 Section 4.03 Executive Director 17 Section 4.04 Medical Director 18 Section 4.04.1 STAR+PLUS Service Coordinator 18 Section 4.05 Responsibility for HMO personnel and Subcontractors 19 Section 4.06 Cooperation with HHSC and state administrative agencies 19 Section 4.07 Conduct of HMO personnel 19 Section 4.08 Subcontractors 20 Section 4.09 HHSC’s ability to contract with Subcontractors 21 Section 4.10 HMO Agreements with Third Parties 21 Article 5. Member Eligibility & Enrollment 21 Section 5.01 Eligibility Determination 21 Section 5.02 Member Enrollment & Disenrollment 21 Section 5.03 STAR enrollment for pregnant women and infants 22 Section 5.04 CHIP eligibility and enrollment 22 Section 5.05 Span of Coverage 23 Section 5.06 Verification of Member Eligibility 23 Section 5.07 Special Temporary STAR Default Process 23 Section 5.08 Special Temporary STAR+PLUS Default Process 24 Article 6. Service Levels & Performance Measurement 24 Section 6.01 Performance measurement 24 Article 7. Governing Law & Regulations 24 Section 7.01 Governing law and venue 24 Section 7.02 HMO responsibility for compliance with laws and regulations 24 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 Section 7.03 TDI licensure/ANHC certification and solvency 25 Section 7.04 Immigration Reform and Control Act of 1986 25 Section 7.05 Compliance with state and federal anti-discrimination laws 25 Section 7.06 Environmental protection laws 25 Section 7.07 HIPAA 26 Article 8. Amendments & Modifications 26 Section 8.01 Mutual agreement 26 Section 8.02 Changes in law or contract 26 Section 8.03 Modifications as a remedy 26 Section 8.04 Modifications upon renewal or extension of Contract 26 Section 8.05 Modification of HHSC Uniform Managed Care Manual 26 Section 8.06 CMS approval of Medicaid amendments 27 Section 8.07 Required compliance with amendment and modification procedures 27 Article 9. Audit & Financial Compliance 27 Section 9.01 Financial record retention and audit 27 Section 9.02 Access to records, books, and documents 27 Section 9.03 Audits of Services, Deliverables and inspections 27 Section 9.04 SAO Audit 28 Section 9.05 Response/compliance with audit or inspection findings 28 Article 10. Terms & Conditions of Payment 28 Section 10.01 Calculation of monthly Capitation Payment 28 Section 10.02 Time and Manner of Payment 29 Section 10.03 Certification of Capitation Rates 29 Section 10.04 Modification of Capitation Rates 29 Section 10.05 STAR Capitation Structure 29 Section 10.05.1STAR+PLUS Capitation Structure 30 Section 10.06 CHIP Capitation Rates Structure 30 Section 10.07 HMO input during rate setting process 31 Section 10.08 Adjustments to Capitation Payments 31 Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR HMOs 31 Section 10.10 Administrative Fee for SSI Members 32 Section 10.11 STAR, CHIP, and CHIP Perinatal Experience Rebate 32 Section 10.11.1 STAR+PLUS Experience Rebate 34 Section 10.12 Payment by Members 36 Section 10.13 Restriction on assignment of fees 36 Section 10.14 Liability for taxes 36 Section 10.15 Liability for employment-related charges and benefits 36 Section 10.16 No additional consideration 37 Section 10.17 Federal Disallowance 37 Article 11. Disclosure & Confidentiality of Information 37 Section 11.01 Confidentiality 37 Section 11.02 Disclosure of HHSC’s Confidential Information 38 Section 11.03 Member Records 38 Section 11.04 Requests for public information 38 Section 11.05 Privileged Work Product 38 Section 11.06 Unauthorized acts 39 Section 11.07 Legal action 39 Article 12. Remedies & Disputes 39 Section 12.01 Understanding and expectations 39 Section 12.02 Tailored remedies 39 Section 12.03 Termination by HHSC 41 Section 12.04 Termination by HMO 43 Section 12.05 Termination by mutual agreement 43 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 Section 12.06 Effective date of termination 43 Section 12.07 Extension of termination effective date 43 Section 12.08 Payment and other provisions at Contract termination 43 Section 12.09 Modification of Contract in the event of remedies 43 Section 12.10 Turnover assistance 43 Section 12.11 Rights upon termination or expiration of Contract 44 Section 12.12 HMO responsibility for associated costs 44 Section 12.13 Dispute resolution 44 Section 12.14 Liability of HMO 44 Article 13. Assurances & Certifications 45 Section 13.01 Proposal certifications 45 Section 13.02 Conflicts of interest 45 Section 13.03 Organizational conflicts of interest 45 Section 13.04 HHSC personnel recruitment prohibition 46 Section 13.05 Anti-kickback provision 46 Section 13.06 Debt or back taxes owed to State of Texas 46 Section 13.07 Certification regarding status of license, certificate, or permit 46 Section 13.08 Outstanding debts and judgments 46 Article 14. Representations & Warranties 46 Section 14.01 Authorization 46 Section 14.02 Ability to perform 46 Section 14.03 Minimum Net Worth 46 Section 14.04 Insurer solvency 46 Section 14.05 Workmanship and performance 47 Section 14.06 Warranty of deliverables 47 Section 14.07 Compliance with Contract 47 Section 14.08 Technology Access 47 Article 15. Intellectual Property 47 Section 15.01 Infringement and misappropriation 47 Section 15.02 Exceptions 48 Section 15.03 Ownership and Licenses 48 Article 16. Liability 49 Section 16.01 Property damage 49 Section 16.02 Risk of Loss 49 Section 16.03 Limitation of HHSC’s Liability 49 Article 17. Insurance & Bonding 49 Section 17.01 Insurance Coverage 49 Section 17.02 Performance Bond 50 Section 17.03 TDI Fidelity Bond 51 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 Article 1 Introduction Section 1.01Purpose. The purpose of this Contract is to set forth the terms and conditions for the HMO’s participation as a managed care organization in one or more of the HMO Programs administered by HHSC.Under the terms of this Contract, HMO will provide comprehensive health care services to qualified Program recipients through a managed care delivery system. Section 1.02Risk-based contract. This is a Risk-based contract. Section 1.03Inducements. In making the award of this Contract, HHSC relied on HMO’s assurances of the following: (1) HMO is an established health maintenance organization that arranges for the delivery of health care services, is currently licensed as such in the State of Texas and is fully authorized to conduct business in the Service Areas; (2) HMO and the HMO Administrative Service Subcontractors have the skills, qualifications, expertise, financial resources and experience necessary to provide the Services and Deliverables described in the RFP, HMO’s Proposal, and this Contract in an efficient, cost-effective manner, with a high degree of quality and responsiveness, and has performed similar services for other public or private entities; (3) HMO has thoroughly reviewed, analyzed, and understood the RFP, has timely raised all questions or objections to the RFP, and has had the opportunity to review and fully understand HHSC’s current program and operating environment for the activities that are the subject of the Contract and the needs and requirements of the State during the Contract term; (4) HMO has had the opportunity to review and understand the State’s stated objectives in entering into this Contract and, based on such review and understanding, HMO currently has the capability to perform in accordance with the terms and conditions of this Contract; (5) HMO also has reviewed and understands the risks associated with the HMO Programs as described in the RFP, including the risk of non-appropriation of funds. Accordingly, on the basis of the terms and conditions of this Contract, HHSC desires to engage HMO to perform the Services and provide the Deliverables described in this Contract under the terms and conditions set forth in this Contract. Section 1.04Construction of the Contract. (a) Scope of Introductory Article. The provision of any introductory article to the Contract are intended to be a general introduction and are not intended to expand the scope of the Parties' obligations under the Contract or the alter the plain meaningof the terms and conditions of the Contract (b) References to the “State.” References in the Contract to the “State” shall mean the State of Texas unless otherwise specifically indicated and shall be interpreted, as appropriate, to mean or include HHSC and other agencies of the State of Texas that may participate in the administration of the HMO Programs, provided, however, that no provision will be interpreted to include any entity other than HHSC as the contracting agency. (c) Severability. If any provision of this Contract is construed to be illegal or invalid, such interpretation will not affect the legality or validity of any of its other provisions. The illegal or invalid provision will be deemed stricken and deleted to the same extent and effect as if never incorporated in this Contract, but all other provisions will remain in full force and effect. (d) Survival of terms. Termination or expiration of this Contract for any reason will not release either Party from any liabilities or obligations set forth in this Contract that: (1) The Parties have expressly agreed shall survive any such termination or expiration; or (2) Arose prior to the effective date of termination and remain to be performed or by their nature would be intended to be applicable following any such termination or expiration. (e) Headings. The article, section and paragraph headings in this Contract are for reference and convenience only and may not be considered in the interpretation of this Contract. (f) Global drafting conventions. (1) The terms “include,” “includes,” and “including” are terms of inclusion, and where used in this Contract, are deemed to be followed by the words “without limitation.” (2) Any references to “sections,” “appendices,” “exhibits” or “attachments” are deemed to be references to sections, appendices, exhibits or attachments to this Contract. (3) Any references to laws, rules, regulations, and manuals in this Contract are deemed references to these documents as amended, modified, or supplemented from time to time during the term of this Contract. 2 Contractual Document (CD) Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment A HHSC Uniform Managed Care Contract Terms & Conditions Version 1.7 Section 1.05No implied authority. The authority delegated to HMO by HHSC is limited to the terms of this Contract. HHSC is the state agency designated by the Texas Legislature to administer the HMO Programs, and no other agency of the State grants HMO any authority related to this program unless directed through HHSC.HMO may not rely upon implied authority, and specifically is not delegated authority under this Contract to: (1) make public policy; (2) promulgate, amend or disregard administrative regulations or program policy decisions made by State and federal agencies responsible for administration of HHSC Programs; or (3) unilaterally communicate or negotiate with any federal or state agency or the Texas Legislature on behalf of HHSC regarding the HHSC Programs. HMO is required to cooperate to the fullest extent possible to assist HHSC in communications and negotiations with state and federal governments and agencies concerning matters relating to the scope of the Contract and the HMO Program(s), as directed by HHSC. Section 1.06Legal Authority. (a) HHSC is authorized to enter into this Contract under Chapters 531 and 533, Texas Government Code; Section 2155.144, Texas Government Code; and/or Chapter 62, Texas Health & Safety Code. HMO is authorized to enter into this Contract pursuant to the authorization of its governing board or controlling owner or officer. (b) The person or persons signing and executing this Contract on behalf of the Parties, or representing themselves as signing and executing this Contract on behalf of the Parties, warrant and guarantee that he, she, or they have been duly authorized to execute this Contract and to validly and legally bind the Parties to all of its terms, performances, and provisions. Article 2. Definitions As used in this Contract, the following terms and conditions shall have the meanings assigned below: 1915(c) Nursing Facility Waiver means the HHSC waiver program that provides home and community based services to aged and disabled adults as cost-effective alternatives to institutional care in nursing homes. Abuse means provider practices that are inconsistent with sound fiscal, business, or medical practices and result in an unnecessary cost to the Medicaid or CHIP Program, or in reimbursement for services that are not Medically Necessary or that fail to meet professionally recognized standards for health care. It also includes Member practices that result in unnecessary cost to the Medicaid or CHIP
